Citation Nr: 1311625	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  06-39 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for septic arthritis of the right shoulder, to include as secondary to the service-connected shrapnel wound right arm.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.  His active duty included service in Vietnam, where he engaged the enemy in combat and was awarded a Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2010, the Veteran testified before the Board at a hearing held at the RO.  In June 2010, the Board remanded the case for further development by the originating agency.  Subsequently, the Veterans Law Judge who presided over the February 2010 hearing retired from the Board.  In January 2012, the Veteran was notified of such and he requested to appear for a new hearing before a Veterans Law Judge at his RO.  In accordance with the Board's March 2012 remand, the Veteran was afforded a Board hearing before the undersigned in July 2012.  The hearing transcript is of record, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

The evidence of record shows that septic arthritis of the right shoulder was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.



CONCLUSION OF LAW

The evidence of record shows that septic arthritis of the right shoulder was not incurred in or aggravated by active military service, is not proximately due to or the result of a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In September 2004 and November 2010 letters, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in the November 2010 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the November 2010 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a supplemental statement of the case issued in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, private treatment records, and VA treatment records.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was provided a proper VA examination in December 2004, for his claimed septic arthritis of the right shoulder.  To that end, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  

As noted above, the Board remanded the claim in March 2012 to afford the Veteran a new hearing before a Veterans Law Judge at his RO.  The Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing held in July 2012, before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  The Board also finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  


Analysis

The Veteran does not contend and the evidence does not show that his current right shoulder disability was incurred during his active military duty.  Rather, the Veteran contends that his currently diagnosed septic arthritis of the right shoulder is related to a shrapnel wound injury to the right arm he received during active military service.  He reported during a December 2004 VA examination that he was treated locally for the wound, which to his knowledge did not involve any bone or joint, and it healed uneventfully.  However, he claims that he was told by his doctor at the time of the in-service injury, that he was not able to remove all of the shrapnel from his arm.  The Veteran has also reported that he did not have any problems with his arm or shoulder following his discharge until November 2001, when he became septic while hospitalized for pneumonia and.  He subsequently started to experience pain in the right shoulder, and was diagnosed with septic arthritis of the right shoulder.  The Veteran asserts that he developed the septic infection in his shoulder as a result of bacteria left over from the shrapnel that entered his arm during his injury in service, more than 30 years ago.  In this regard, he also contends that X-rays show that he still currently has shrapnel in his right arm.  See September 2004 statement from the Veteran, December 2004 VA examination report, and December 2006 VA Form 9.

Septic arthritis of the right shoulder was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty.  In this regard, the Board notes that service treatment records show that the Veteran sustained a fragment wound to the right arm in September 1968 during active duty, and that the wound was opened and debrided.  However, service treatment records are negative for any evidence of arthritis of the right shoulder or any other residual disability, due to the right arm injury.  Outpatient treatment records from the VA Medical Center in Dublin, Georgia show treatment, including physical therapy, for right shoulder pain and limited range of motion since 2002.  Private treatment records from Wheeler County Hospital, Meadows Regional Medical Center, and private physician, Dr. D.R. dated from 2001 to 2002 show the onset of an unknown infection of the right shoulder in November 2001, which was treated with antibiotics, physical therapy, and ultimately arthroscopic drainage.  He was subsequently diagnosed with septic arthritis of the right shoulder with limited range of motion and left lower lobe pneumonia in December 2001.  Social Security Administration records show that the Veteran has been found to be severely impaired by osteoarthritis of the right shoulder.  These records do not indicate that the Veteran's septic arthritis of the right shoulder is related to his active military service.  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of septic arthritis, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

There is no other medical evidence of record, VA or private, which indicates that the Veteran has a current right shoulder disability related to his active military service, or that his currently diagnosed septic arthritis of the right shoulder is caused or aggravated by his service-connected right arm disability.  

In this regard, as noted above, the Veteran was afforded a VA examination in response to his claim in December 2004.  The examiner diagnosed post infectious arthritis of the right shoulder.  The examiner also noted that the Veteran had no documented injury to the bone or joint at the time of his shrapnel injury, as well as 33 years of pain-free range of motion and function, and opined that based on such a history, it is highly unlikely that his septic arthritis would be due to the shrapnel injury to his right arm, and less likely than not caused by the injury during active duty in 1968.  There is no medical opinion against that of the VA examiner of record.  The opinion was based on an accurate history and supported by a rationale; it is thus adequate.  

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's arthritis was initially diagnosed several years after the Veteran's discharge from service.  

The Veteran is competent to report the symptoms of his disability, and he has attributed his right shoulder pain to his service-connected right arm disability.  As noted above, he asserts that he developed the septic infection in his shoulder as a result of bacteria left over from the shrapnel that entered his arm during his injury in service, more than 30 years ago.  In fact, he contends that he was told by his doctor at the time of the in-service injury, that he was not able to remove all of the shrapnel from his arm, and that X-rays show that he still currently has shrapnel in his right arm.  The Board notes that even if the Veteran's contentions were proven true, and it was shown that he does still have shrapnel in his arm from his initial in-service injury, he is not competent to report that any leftover shrapnel caused him to develop septic arthritis in the right shoulder, more than 30 years after his discharge from active service.  It would require medical expertise to say that the current septic arthritis of the right shoulder identified long after service, had its onset during or as a result of service, or as a result of a service-connected disability.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his right shoulder disability.  38 C.F.R. § 3.159(a)(1),(2) (2012).  The Veteran testified during his February 2010 Board hearing that he had been told by a doctor that his septic arthritis is related to left over shell fragments in his arm, however, there is no documentary evidence of such an opinion of record.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for septic arthritis of the right shoulder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


